EXHIBIT 10.49


EXECUTION VERSION


OMNIBUS AMENDMENT
THIS OMNIBUS AMENDMENT, dated as of December 16, 2016 (the “Amendment”) is
entered into among Jarden Receivables, LLC (“Jarden Receivables”), the
Originators party hereto (the “Originators”), NEWELL BRANDS INC., as Servicer
(the “Servicer”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a Managing Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender (the “Issuing Lender”)
and each Managing Agent party hereto. Capitalized terms used herein shall have
the meanings specified in the Agreement.
W I T N E S S E T H :
WHEREAS, Jarden Receivables, as Borrower, the Servicer, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto as Committed Lenders, the financial institutions from time
to time party thereto as Managing Agents, the Issuing Lender, the Administrative
Agent, and PNC Capital Markets, as Structuring Agent, have entered into that
certain Loan and Servicing Agreement, dated as of October 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);
WHEREAS, Jarden Receivables, as Buyer, and the Originators from time to time
party thereto have entered into that certain Receivables Contribution and Sale
Agreement, dated as of October 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”);
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend certain provisions of the Loan Agreement and the
Sale Agreement as described below; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.    Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement, and if not defined therein, in the Sale Agreement.
Section 2.    Amendments to the Loan Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 below, the Loan Agreement shall
be and hereby is amended as follows:




1980440

--------------------------------------------------------------------------------




(a)    Section 1.01 of the Loan Agreement is amended to insert the following new
definitions in appropriate alphabetical order:
“Business Sellers” means Newell and certain other Subsidiaries of Newell, as the
context may require.
“Lehigh Business” means the design, manufacturing, marketing and/or sale by the
Business Sellers of ropes, cordage, chain and garage organization products under
the Lehigh®, Secureline®, Wellington® and Crawford® brands and private label
arrangements.
“Lehigh Business Sale” means the sale by the Business Sellers to unrelated third
parties of the Lehigh Business through the sale, assignment, transfer and
delivery (a) by the Business Sellers of all of the issued and outstanding equity
interests of Lehigh Consumer Products LLC (“Lehigh”) or all or substantially all
of the assets of Lehigh and (b) by the Business Sellers of their respective
rights, titles and interests in and to the assets, properties, rights, contracts
and claims that relate to, are used by or are held for use in connection with,
the Lehigh Business, but excluding Receivables originated by Newell or Lehigh in
connection with the Lehigh Business which exist as of the date of the Lehigh
Business Sale, and all Collections and Related Security with respect thereto.
“Tool Business” means the design, manufacturing, marketing and/or sale by the
Business Sellers of hand tools and power tool accessories, industrial bandsaw
blades and tools for HVAC systems under the Irwin®, Lenox®, hilmor™ brands
and/or private label arrangements.
“Tool Business Sale” means the sale by the Business Sellers to unrelated third
parties of the Tool Business through the sale, assignment, transfer and delivery
(a) by the Business Sellers of all of the issued and outstanding equity
interests of Irwin Industrial Tool Company (“Irwin”) or all or substantially all
of the assets of Irwin and (b) by the Business Sellers of their respective
rights, titles and interests in and to the assets, properties, rights, contracts
and claims that relate to, are used by or are held for use in connection with,
the Tool Business, but excluding Receivables originated by Newell or Irwin in
connection with the Tool Business which exist as of the date of the Tool
Business Sale, and all Collections and Related Security with respect thereto.


-2-

--------------------------------------------------------------------------------




“Winter Sports Business” means the design, manufacturing, marketing and/or sale
by the Business Sellers of skis, snowboards, bindings, boots and other winter
sports equipment and apparel under the Völkl®, Marker®, Dalbello® and K2®
brands.
“Winter Sports Business Sale” means the sale by the Business Sellers to
unrelated third parties of the Winter Sports Business through the sale,
assignment, transfer and delivery (a) by the Business Sellers of all of the
issued and outstanding equity interests of K-2 Corporation (“K-2 Corporation”)
or all or substantially all of the assets of K-2 Corporation and (b) by the
Business Sellers of their respective rights, titles and interests in and to the
assets, properties, rights, contracts and claims that relate to, are used by or
are held for use in connection with, the Winter Sports Business, but excluding
Receivables originated by Newell or K-2 Corporation in connection with the
Winter Sports Business which exist as of the date of the Winter Sports Business
Sale, and all Collections and Related Security with respect thereto.
(b)    The last sentence of Section 4.01(l) of the Loan Agreement is amended and
restated to read as follows:
Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (ii) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, collections of accounts receivable relating to the Lehigh Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and (y)
ten (10) Business Days of being deposited therein), (iii) for a period not to
exceed twenty-five (25) months after the consummation of the Decor Business
Sale, collections of accounts receivable relating to the Decor Business (which
shall be electronically swept or otherwise transferred out of such Deposit
Account within ten (10) Business Days of being deposited therein), (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, collections of accounts receivable relating to the Tool Business
(which shall be electronically swept or otherwise transferred out of such
Deposit Account within five (5) Business Days of


-3-

--------------------------------------------------------------------------------




being deposited therein), (v) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which collections of accounts
receivable relating to the Winter Sports Business shall no longer be deposited
therein and (y) twenty-five (25) months after the consummation of the Winter
Sports Business Sale, collections of accounts receivable relating to the Winter
Sports Business (which shall be electronically swept or otherwise transferred
out of such Deposit Account no later than the earliest of (x) the related number
of days agreed to by the applicable Business Sellers and the final purchaser of
the Winter Sports Business by which Newell is required to transfer collections
of accounts receivable relating to the Winter Sports Business out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein) and
(vi) amounts deposited in the Collection Account in error, so long as the
Servicer withdraws such amounts as contemplated in Section 6.06, no funds other
than the proceeds of Receivables are deposited to any Deposit Account.
(c)    Clause (2) of the second sentence of Section 5.01(j) of the Loan
Agreement is amended and restated to read as follows:
(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non‑Collections and all non‑Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four (4)
days of being deposited therein, (ii) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business by which collections of accounts
receivable relating to the Lehigh Business shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, in the case of collections of accounts receivable relating to the Lehigh
Business, no later than the earliest of (x) the related number of days agreed to
by the applicable Business Sellers and the final purchaser of the Lehigh
Business by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business out of such Deposit Account and (y)
ten (10) Business Days of being deposited therein, (iii) for a period not to
exceed twenty-five (25) months after the consummation of the Decor Business
Sale, in the case of collections of accounts receivable relating to the Decor
Business, within ten (10) Business Days of being deposited therein, (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, in the case of collections of accounts receivable relating to the
Tool Business, within five (5) Business Days of being deposited therein, (v) for
a period not to exceed the earliest of (x) the related number of months agreed
to by the applicable Business Sellers and the final purchaser of the Winter
Sports Business by which collections


-4-

--------------------------------------------------------------------------------




of accounts receivable relating to the Winter Sports Business shall no longer be
deposited therein and (y) twenty-five (25) months after the consummation of the
Winter Sports Business Sale, in the case of collections of accounts receivable
relating to the Winter Sports Business, no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which Newell is required to
transfer collections of accounts receivable relating to the Winter Sports
Business out of such Deposit Account and (y) ten (10) Business Days of being
deposited therein, and (vi) in the case of all other amounts, within one (1)
Business Day of being deposited therein.
(d)    Section 5.01 of the Loan Agreement is amended to insert the following new
subsection (o) in appropriate alphabetical order:
(o) Promptly after becoming available, the Servicer shall deliver to the
Administrative Agent the final version of any “transfer and servicing agreement”
relating to the Lehigh Business Sale, the Tool Business Sale and the Winter
Sports Business Sale.
(e)    Clause (ii) of the first sentence of Section 5.02(h) of the Loan
Agreement is amended and restated to read as follows:
(ii) in each case, for a period not to exceed twenty-five (25) months (or, in
the case of the Lehigh Business Sale and the Winter Sports Business Sale, for a
period not to exceed the earliest of (x) the related number of months agreed to
by the applicable Business Sellers and the final purchaser of such business by
which collections of accounts receivable relating to such business shall no
longer be deposited therein and (y) twenty-five (25) months) after consummation
of the Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale or
the Winter Sports Business Sale, as applicable, collections of accounts
receivable relating to the Lehigh Business, the Decor Business, the Tool
Business and the Winter Sports Business, respectively.
(f)    The first sentence of Section 6.06 of the Loan Agreement is amended and
restated to read as follows:
In the case of any remittances received in any Lock‑Box or Deposit Account that
shall have been identified to the satisfaction of, or determined by, the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall, as applicable, remit such items to the
Person identified to, or determined by, it as being the owner of such
remittances (i) for a period not


-5-

--------------------------------------------------------------------------------




to exceed the earliest of (x) the related number of months agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business by
which collections of accounts receivable relating to the Lehigh Business shall
no longer be deposited therein and (y) twenty-five (25) months after the
consummation of the Lehigh Business Sale, in the case of collections of accounts
receivable relating to the Lehigh Business, no later than the earliest of (x)
the related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business by which Newell is required to transfer
collections of accounts receivable relating to the Lehigh Business out of such
Lock-Box or Deposit Account and (y) ten (10) Business Days of being deposited
therein, (iii) for a period not to exceed twenty-five (25) months after the
consummation of the Decor Business Sale, in the case of collections of accounts
receivable relating to the Decor Business, within ten (10) Business Days of
being deposited therein, (iv) for a period not to exceed twenty-five (25) months
after the consummation of the Tool Business Sale, in the case of collections of
accounts receivable relating to the Tool Business, within five (5) Business Days
of being deposited therein, (v) for a period not to exceed the earliest of (x)
the related number of months agreed to by the applicable Business Sellers and
the final purchaser of the Winter Sports Business by which collections of
accounts receivable relating to the Winter Sports Business shall no longer be
deposited therein and (y) twenty-five (25) months after the consummation of the
Winter Sports Business Sale, in the case of collections of accounts receivable
relating to the Winter Sports Business, no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which Newell is required to
transfer collections of accounts receivable relating to the Winter Sports
Business out of such Lock-Box or Deposit Account and (y) ten (10) Business Days
of being deposited therein, and (vi) in the case of all other amounts, within
one (1) Business Day after such identification or determination.
Section 3.    Amendments to the Sale Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 below, the Sale Agreement shall
be and hereby is amended as follows:
(a)    The last sentence of Section 2.1(l) of the Sale Agreement is amended and
restated to read as follows:
Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
four (4) Business Days of being identified as such in accordance with
Section 4.1(i)), (ii) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh


-6-

--------------------------------------------------------------------------------




Business by which collections of accounts receivable relating to the Lehigh
Business shall no longer be deposited therein and (y) twenty-five (25) months
after the consummation of the Lehigh Business Sale, collections of accounts
receivable relating to the Lehigh Business (which shall be electronically swept
or otherwise transferred out of such Deposit Account no later than the earliest
of (x) the related number of days agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business by which Newell is required to
transfer collections of accounts receivable relating to the Lehigh Business out
of such Deposit Account and (y) ten (10) Business Days of being deposited
therein), (iii) for a period not to exceed twenty-five (25) months after the
consummation of the Decor Business Sale, collections of accounts receivable
relating to the Decor Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account within ten (10) Business Days of being
deposited therein), (iv) for a period not to exceed twenty-five (25) months
after the consummation of the Tool Business Sale, collections of accounts
receivable relating to the Tool Business (which shall be electronically swept or
otherwise transferred out of such Deposit Account within five (5) Business Days
of being deposited therein), (v) for a period not to exceed (x) the earliest of
the related number of months agreed to by the applicable Business Sellers and
the final purchaser of the Winter Sports Business by which collections of
accounts receivable relating to the Winter Sports Business shall no longer be
deposited therein and (y) twenty-five (25) months after the consummation of the
Winter Sports Business Sale, collections of accounts receivable relating to the
Winter Sports Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account no later than the earliest of (x) the
related number of days agreed to by the applicable Business Sellers and the
final purchaser of the Winter Sports Business by which Newell is required to
transfer collections of accounts receivable relating to the Winter Sports
Business out of such Deposit Account and (y) ten (10) Business Days of being
deposited therein) and (vi) amounts deposited in any Deposit Account in error,
no funds other than the proceeds of Receivables of such Originator are deposited
to any Deposit Account of such Originator.
(b)    Clause (2) of the second sentence of Section 4.1(i) of the Sale Agreement
is amended and restated to read as follows:
(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non‑Collections and all non‑Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four (4)
days of receipt or deposit, (ii) for a period not to exceed the earliest of (x)
the related number of months agreed to by the applicable Business Sellers and
the final purchaser of the


-7-

--------------------------------------------------------------------------------




Lehigh Business by which collections of accounts receivable relating to the
Lehigh Business shall no longer be deposited therein and (y) twenty-five (25)
months after the consummation of the Lehigh Business Sale, in the case of
collections of accounts receivable relating to the Lehigh Business, no later
than the earliest of (x) the related number of days agreed to by the applicable
Business Sellers and the final purchaser of the Lehigh Business by which Newell
is required to transfer collections of accounts receivable relating to the
Lehigh Business out of such Deposit Account and (y) ten (10) Business Days of
being deposited therein, (iii) for a period not to exceed twenty-five (25)
months after the consummation of the Decor Business Sale, in the case of
collections of accounts receivable relating to the Decor Business, within ten
(10) Business Days of being deposited therein, (iv) for a period not to exceed
twenty-five (25) months after the consummation of the Tool Business Sale, in the
case of collections of accounts receivable relating to the Tool Business, within
five (5) Business Days of being deposited therein, (v) for a period not to
exceed the earliest of (x) the related number of months agreed to by the
applicable Business Sellers and the final purchaser of the Winter Sports
Business by which collections of accounts receivable relating to the Winter
Sports Business shall no longer be deposited therein and (y) twenty-five (25)
months after the consummation of the Winter Sports Business Sale, in the case of
collections of accounts receivable relating to the Winter Sports Business, no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Winter Sports
Business by which Newell is required to transfer collections of accounts
receivable relating to the Winter Sports Business out of such Deposit Account
and (y) ten (10) Business Days of being deposited therein, and (vi) in the case
of all other amounts, within one (1) Business Day of being deposited therein.
(c)    Clause (ii) of the first sentence of Section 4.2(f) of the Sale Agreement
is amended and restated to read as follows:
(ii) in each case, for a period not to exceed twenty-five (25) months (or, in
the case of the Lehigh Business Sale and the Winter Sports Business Sale, for a
period not to exceed the earliest of (x) the related number of months agreed to
by the applicable Business Sellers and the final purchaser of such business by
which collections of accounts receivable relating to such business shall no
longer be deposited therein and (y) twenty-five (25) months) after consummation
of the Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale or
the Winter Sports Business Sale, as applicable, collections of accounts
receivable relating to the Lehigh Business, the Decor Business, the Tool
Business and the Winter Sports Business, respectively.


-8-

--------------------------------------------------------------------------------




Section 4.    Conditions to Amendment. This Amendment shall become effective and
be deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:
(a)    Jarden Receivables, each Originator, the Servicer, the Administrative
Agent, the Issuing Lender and the Managing Agents party hereto shall have
executed and delivered this Amendment.
(b)    The Administrative Agent shall have received a duly executed
Reaffirmation, Consent and Acknowledgment of the Performance Undertaking in the
form attached hereto.
(c)    The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 5.    Agreement in Full Force and Effect/Effectiveness of Amendment.
Except as expressly set forth herein, all terms and conditions of the Loan
Agreement and the Sale Agreement, as amended, shall remain in full force and
effect. Upon the effectiveness of this Amendment, (i) Jarden Receivables and the
Servicer each hereby reaffirms all covenants, representations and warranties
made by it in the Loan Agreement and the Sale Agreement, as applicable, to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and (ii) each reference in the
Loan Agreement or the Sale Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be, and any references to such
agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be, a reference to such
agreement as amended hereby.
Section 6.    Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 7.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles, and the obligations,


-9-

--------------------------------------------------------------------------------




rights and remedies of the parties hereunder shall be determined in accordance
with the laws of the State of New York.
[SIGNATURE PAGES TO FOLLOW]




-10-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


JARDEN RECEIVABLES, LLC
By: SUNBEAM PRODUCTS, INC.
Its: manager and sole member
By
:    /s/ Michael R. Peterson    

Name: Michael R. Peterson    
Title: Secretary    
NEWELL BRANDS INC.,
as Servicer
By
:    /s/ Michael R. Peterson    

Name: Michael R. Peterson    
Title: Assistant Secretary    







--------------------------------------------------------------------------------




THE ORIGINATORS:
BRK BRANDS, INC.
CALPHALON CORPORATION
THE COLEMAN COMPANY, INC.
ELMER’S PRODUCTS, INC.
GOODY PRODUCTS, INC.
GRACO CHILDREN’S PRODUCTS INC.
HEARTHMARK, LLC
IGNITE USA, LLC
IRWIN INDUSTRIAL TOOL COMPANY
K-2 CORPORATION
K-2 INTERNATIONAL, INC.
LEHIGH CONSUMER PRODUCTS LLC
LIFOAM INDUSTRIES, LLC
LOEW-CORNELL, LLC
MARMOT MOUNTAIN, LLC
MIKEN SPORTS, LLC
NEWELL BRANDS INC.
NUK USA LLC
PURE FISHING, INC.
QUICKIE MANUFACTURING CORPORATION
RAWLINGS SPORTING GOODS COMPANY, INC.
RUBBERMAID COMMERCIAL PRODUCTS LLC
RUBBERMAID INCORPORATED
SANFORD, L.P.
SEA STRIKER, LLC
SHAKESPEARE ALL STAR ACQUISITION LLC
SHAKESPEARE COMPANY, LLC
SHAKESPEARE CONDUCTIVE FIBERS, LLC
SUNBEAM PRODUCTS, INC.
THE YANKEE CANDLE COMPANY, INC.
By
:    /s/ Michael R. Peterson    

Name: Michael R. Peterson    
Title: Assistant Secretary    





--------------------------------------------------------------------------------




THE UNITED STATES PLAYING CARD COMPANY, as an Originator
By:
/s/ Ian G.H. Ashken    

Name: Ian G.H. Ashken    
Title: Secretary and Treasurer    





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Managing Agent
By
:    /s/ Eric Bruno    

Name: Eric Bruno    
Title: Senior Vice President    







--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Lender and as a Managing Agent
By
:     /s/Isaac Washington    

Name: Isaac Washington    
Title: Vice President    





--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Managing Agent
By
:     /s/ Veronica L. Gallagher    

Name: Veronica L. Gallagher    
Title: Authorized Signatory    





--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Managing Agent
By:
/s/ Richard Gregory Hurst    

Name: Richard Gregory Hurst    
Title: Managing Director    





--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Managing Agent
By
:    /s/ David Hufnagel    

Name: David Hugnagel    
Title: Vice President    









